     Case 2:20-cv-01824-MCE-CKD Document 23 Filed 09/24/20 Page 1 of 4

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    CITY OF SACRAMENTO et al.,                   No. 2:20-cv-01824-MCE-CKD
12                     Plaintiffs,
13           v.                                    ORDER
14    TEVA PHARMACEUTICAL
      INDUSTRIES, LTD. et al.,
15
                       Defendants.
16

17

18         On September 17, 2020, the Court granted Plaintiffs’ Ex Parte Application for an

19   Expedited Briefing Schedule and Hearing on their Motion to Remand. ECF Nos. 13, 17.

20   Presently before the Court is Defendants’ Ex Parte Application for Reconsideration, and

21   this matter has been fully briefed. ECF Nos. 18, 19, 21. The Court construes

22   Defendants’ Motion as a motion for reconsideration under Federal Rule of Civil

23   Procedure 59(e), and it is hereby GRANTED.

24          A motion for reconsideration is properly brought pursuant to either Federal Rule

25   of Civil Procedure 59(e) or Rule 60(b). Taylor v. Knapp, 871 F.2d 803, 805 (9th Cir.

26   1989). Such a motion is treated as a Rule 59(e) motion if filed within twenty-eight days

27   of entry of judgment, but as a Rule 60(b) motion if filed more than twenty-eight days after

28   judgment is entered. See Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248
                                                  1
     Case 2:20-cv-01824-MCE-CKD Document 23 Filed 09/24/20 Page 2 of 4

1    F.3d 892, 898–99 (9th Cir. 2001). A motion may be construed under Rule 59 or Rule 60

2    even though it is not labeled as such, or not labeled at all. Taylor, 871 F.2d at 805.

3    Since plaintiff’s motion for reconsideration was filed within twenty-eight days of the entry

4    of judgment, the Court will treat it as a motion under Rule 59(e).

5           “Under Rule 59(e), a motion for reconsideration should not be granted, absent

6    highly unusual circumstances, unless the district court is presented with newly

7    discovered evidence, committed clear error, or if there is an intervening change in the

8    controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999).

9    Further, Local Rule 230(j) requires that a motion for reconsideration state “what new or

10   different facts or circumstances are claimed to exist which did not exist or were not

11   shown upon such prior motion, or what other grounds exist for the motion; and . . . why

12   the facts or circumstances were not shown at the time of the prior motion.” E.D. Local

13   Rule 230(j)(3)–(4). The decision to grant or deny a motion for relief from judgment is

14   addressed to the sound discretion of the district court. Turner v. Burlington N. Santa Fe

15   R.R., 338 F.3d 1058, 1063 (9th Cir. 2003); Harman v. Harper, 7 F.3d 1455, 1458 (9th

16   Cir. 1993).

17          Here, the Court granted Plaintiffs’ Ex Parte Application for an Expedited Briefing

18   Schedule based on Plaintiffs’ premise that “[i]f the [multidistrict litigation (“MDL”)] grants

19   a motion to transfer before this Court renders a decision on the remand motion, then

20   Plaintiffs may be stuck in federal court for years before any federal court assesses
21   whether there is subject-matter jurisdiction over Plaintiffs’ claims.” ECF No. 13, at 6. In

22   response to Defendants’ request for reconsideration, Plaintiffs argue that Defendants are

23   attempting to transfer this case to the federal MDL before the jurisdictional question can

24   be timely resolved:

25                 [Defendants] filed a notice of a potential tag-along action with
                   the [Judicial Panel on Multidistrict Litigation (“JPML”)] on
26                 September 15, [2020,] and the JPML issued a conditional
                   transfer order [(“CTO”)] on September 17, 2020, which
27                 Plaintiffs will have an opportunity to oppose. While it is true
                   that the next JPML hearing . . . is scheduled for December 3,
28                 2020, there is no guarantee that the JPML will hold oral
                                                   2
     Case 2:20-cv-01824-MCE-CKD Document 23 Filed 09/24/20 Page 3 of 4

1                   argument on the tentative CTO and thus the JPML may
                    transfer this action before December 2020 . . . . A failure to
2                   adjudicate Plaintiffs’ remand motion before a JPML transfer
                    would “for all intents and purposes, decide[] the jurisdictional
3                   issue against Plaintiff[s]—at least for some undiscernible
                    time”—which is precisely why the Court was correct to order
4                   expedited briefing here.

5    ECF No. 19, at 3–4 (quoting Weber Cty., Utah v. Purdue Pharma, L.P., No. 1:18-cv-0089

6    (D. Utah July 31, 2018)). However, as Defendants point out, a transfer of this case to

7    the MDL is not as imminent as Plaintiffs describe. See ECF No. 18, at 4.

8           The Rules of Procedure of the United States Judicial Panel on Multidistrict

9    Litigation (“JPML”) provide that when a CTO is entered, any party who opposes the

10   transfer must file a notice of opposition within seven days. JPML Rule 7.1(c). If an

11   opposition is filed, the transfer will not occur and instead, the JPML will issue a briefing

12   schedule for a motion to vacate the CTO and set the motion for the next appropriate

13   hearing date. Id. 7.1(f). Finally, the JPML “shall not consider transfer or remand of any

14   action pending in a federal district court when any party timely opposes such transfer or

15   remand without first holding a hearing session for the presentation of oral argument.”

16   Id. 11.1(c).

17          As stated above, Plaintiffs concede that the next available hearing date is

18   December 3, 2020, but the JPML Rules do not support a finding that the JPML will issue

19   a decision prior to the scheduled hearing date if it decides not to hold oral argument.

20   This means that there is sufficient time for the parties to prepare and file their briefs on

21   Plaintiffs’ Motion to Remand in accordance with the standard briefing schedule. See,

22   e.g., City of Orlando, Fla. v. CVS Health Corp., No. 6:20-cv-00736 (M.D. Fla. May 4,

23   2020), Doc. No. 14 (rescinding order to grant expedited briefing schedule on grounds

24   that JPML would not issue a transfer decision for months); City of Broken Arrow v.

25   Purdue Pharma L.P., No. 4:19-cv-00047 (N.D. Okla. Feb. 22, 2019), Doc. 56 (same).

26          Accordingly, Defendants’ Ex Parte Application for Reconsideration (ECF No. 18)

27   is GRANTED, and the expedited briefing schedule set forth in this Court’s Minute Order

28   (ECF No. 17) is VACATED. Defendants’ Opposition to Plaintiffs’ Motion to Remand shall
                                                    3
     Case 2:20-cv-01824-MCE-CKD Document 23 Filed 09/24/20 Page 4 of 4

1    be filed on or before October 1, 2020, and Plaintiffs’ Reply, if any, shall be filed on or

2    before October 8, 2020. On the Court’s own motion and pursuant to Local Rule 230(g),

3    the October 15, 2020 hearing on the Motion to Remand is vacated and submitted

4    without appearance and argument. If the Court determines that oral argument is

5    needed, it will be scheduled at a later date.

6           IT IS SO ORDERED.

7    Dated: September 24, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
